DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Amendment filed on December 20, 2021.
Claims 6 and 13 are cancelled.
Claims 1-5, 7-12, and 14-21 are pending.
Claims 1-5, 7-12, and 14-21 are examined.
This Office Action is given Paper No. 20220318 for references purposes only.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 5, 7-10, 12, 14-17, and 19-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Watanabe et al. (US 2018/0205555), in view of Ogawa et al. (US 2016/0071162), and further in view of McLean (US 2007/0207780).

Claims 1, 8, 15
Watanabe discloses:
receiving a chain of digital signatures (signatures of users, see figure 4) of a plurality of account profiles corresponding to a chain of sharing events of content 
generating a smart contract (contract, see [0019, 0048]) comprising the chain of digital signatures (signatures of users, see figure 4) corresponding to the chain of sharing events including the new sharing event; and
storing (stores, see [0019, 0051]) the generated smart contract (contract, see [0019, 0048]) in a blockchain (blockchain, see [0019]).
Watanabe does not disclose:
In which content… respectively;
Identifying… originator.
Ogawa teaches:
in which content (content, see [0248]) originally posted by an originator (user who originated the content, see [0248, 0254]) on a website is sequentially re-posted (re-posted, see [0248, 0254]) by one or more other account profiles 
identifying that the chain of sharing events includes a new sharing event including a new re-posting (re-posted content, see [0248, 0254]) of the content originally posted by the originator.
Watanabe discloses receiving a chain of digital signatures, generating a smart contract, and storing the smart contract in a blockchain. Watanabe does not disclose content that is re-posted by other profiles on other websites or identifying the re-posting, but Ogawa does. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the contract agreement method of Watanabe with the reposting of content of Ogawa because 1) a need exists for assuring credibility without needing centralized management (see Watanabe [0003]); and 2) a need exists for utilizing the different types of social media in order to advertise to users (see Ogawa [0003-0005]). Re-posting of content is a type of transaction that can be captured by the blockchain of Watanabe.
Watanabe in view of Ogawa discloses the limitations above. Watanabe in view of Ogawa does not disclose:
Based… signatures.
McLean teaches:
based on a new nested digital signature (digital signature of third device, see [0055]) in the chain of digital signatures which is signed over other nested digital signatures (digital signature of second device applied to hashed referral identification of the first device, see [0055]) in the chain of digital signatures.
Watanabe in view of Ogawa discloses receiving a chain of digital signatures, identifying a new sharing event including a re-posting of content, generating a smart contract, and storing the smart contract in a blockchain. Watanabe in view of Ogawa does not disclose nested digital signatures, but McLean does. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the contract agreement method of Watanabe, in view of Ogawa, with the nested signatures of McLean because a need exists for an improved method for sharing licensed content among devices (see McLean [0005]). Nested digital signatures indicate which devices were a part of the transaction. 

Claims 2, 9, 16
Furthermore, Watanabe discloses:
executing a script that causes the chain of sharing vents to be stored in the blockchain (stores blockchain, see [0019, 0051]).

Claims 3, 10, 17
Furthermore, Watanabe discloses:
an address (address of remitter/remittee, see [0007]) associated with the account profile,
and an acceptance (electronic signature, see [0007]).
Furthermore, Ogawa teaches:
each sharing event (re-posted content, see [0248, 0254]) includes an account profile (user, profile, see [0248, 0371]) associated with the respective 

Claims 5, 12, 19
Furthermore, Ogawa teaches:
the referral path comprises a record of the plurality of account profiles (users, profiles, see [0248, 0371]) and websites (websites, see [0361]) on which the chain of sharing events were sequentially posted.

Claims 7, 14, 20
Furthermore, Watanabe discloses:
storing the list in the smart contract (contract, see [0019, 0048]).
Furthermore, Ogawa teaches:
creating a list of the plurality of account profiles (users, see [0248, 0371]) which performed the chain of sharing events.

Claim 21
Furthermore, Watanabe discloses:
the generating the smart contract comprises updating a previous smart contract of the chain of sharing events with a new digital signature (updating, see [0013, 0082, 0139]) of a new referrer corresponding to the new sharing event.

Allowable Subject Matter
Claims 4, 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments 
Applicant argues that the prior art does not teach identifying the chain of sharing events based on a new nested digital signature in the chain of signatures. Applicant also argues that the prior art does not teach determining a referral path and allocation of results with the chain of sharing events.
Please see new mapping above.

Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Zhang et al. (US 2019/0378152) discloses creating a smart contract with referral events.
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.
Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), Examiner points to these other sources to support her interpretation of the claims.1 Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
configuration “(1) (A) (software) The arrangement of a computer system or component as defined by the number, nature, and interconnections of its constituent parts.” “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note: May refer to hardware configuration or software configuration.”  IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th Edition, IEEE, Inc., New York, NY, Dec. 2000.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621                                                                                                                                                                                                                                                                                                                                                                                                       



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most definition(s) are cited because these terms are found in the claims, Examiner may have provided additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.